Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/17/2018, 03/22/2019, 08/02/2019, 11/13/2019, and 06/16/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “first conductor pattern and the third conductor pattern are electrically connected with each other” as claimed in claim 2, the “cooler connected to at least part of the first conductor pattern” as recited in claim 4, and the “at least part of the first conductor pattern is directly connected with the cooler” of claim 5 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitations "the third conductor pattern" and "the fourth conductor pattern" in lines 4-5. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, and 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hachiya et al. (U.S. PG. Pub. No. 2016/0035481 A1) in view of Asano et al. (U.S. PG. Pub. No. 2012/0195005 A1).
With respect to claim 1, Hachiya et al., hereinafter referred to as “Hachiya,” teaches an isolated converter 1 (FIGs. 1-4(b)) comprising: 
a multilayer substrate 3 (e.g. FIGs. 2-3(c)) having a first surface (upper surface) and a second surface (lower surface) positioned on a side opposite to the first surface, the multilayer substrate having a first through hole 3L, 3m, or 3r extending from the first surface to the second surface; and 
a magnetic core 2a partially passing through the first through hole, 
the multilayer substrate including 
a first conductor pattern 4e (FIG. 3(c)) formed at a position overlapping the magnetic core on the second surface when viewed from an orthogonal direction to the first surface, 

an insulative heat-transferring member L1, L2, or L3 electrically insulating the first conductor pattern from the second conductor pattern (paras. [0049], [0058]-[0059]). 
Hachiya does not expressly teach at least one thermal conductive member formed on the first conductor pattern and having a portion disposed between the multilayer substrate and the magnetic core.
	Asano et al., hereinafter referred to as “Asano,” teaches an isolated converter 60 (FIGs. 4-5C) comprising:
	a substrate 51 including
		at least one thermal conductive member 40 or 41 formed on the first conductor pattern 81 and having a portion disposed between the multilayer substrate and the magnetic core 20 (paras. [0038] and [0042]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the thermal conductive member as taught by Asano to the isolated converter of Hachiya to reduce the temperature of the conductive patterns of the isolated converter.
With respect to claim 4, Hachiya in view of Asano teaches the isolated converter according to claim 1, further comprising a cooler 10 connected to at least part of the first conductor pattern (Hachiya, para. [0057]). The cooler 10 of Hachiya is at least in thermal contact to the first conductor pattern. Therefore, Hachiya teaches the limitations of claim 4.
With respect to claim 5, Hachiya in view of Asano teaches the isolated converter according to claim 4, wherein 
a potential of the cooler is a reference potential of a circuit including the first conductor pattern, and 

With respect to claims 6, and 9, Hachiya in view of Asano teaches the isolated converter according to claims 4-5, respectively, wherein 
the multilayer substrate further includes a fifth conductor pattern 4f formed in a region on the second surface that at least partially overlaps the third conductor pattern 4b but does not overlap the first conductor pattern and the fourth conductor pattern 4c when viewed from the orthogonal direction, and a via 9d formed from the first surface to the second surface and connecting the third conductor pattern with the fifth conductor pattern, and 
at least part of the fifth conductor pattern is connected to the cooler (Hachiya, paras. [0057]-[0058] and [0062]). 
With respect to claims 7, and 10, Hachiya in view of Asano teaches the isolated converter according to claims 6-7, respectively, wherein 
the multilayer substrate further includes a sixth conductor pattern (rectangular end of conductor pattern 4d) formed between the first surface and the second surface and having a portion formed at a position overlapping at least one of the first conductor pattern and the third conductor pattern when viewed from the orthogonal direction, 
the fourth conductor pattern and the sixth conductor pattern are electrically insulated from each other, and 
the sixth conductor pattern is connected to the cooler (Hachiya, paras. [0057]-[0058] and [0062]). 
With respect to claim 8, Hachiya in view of Asano teaches the isolated converter according to claim 1, wherein 
the multilayer substrate further includes a plurality of the thermal conductive members 7a-7f,

the gap portion between the first thermal conductive members is formed so as to overlap the second thermal conductive member when viewed from the orthogonal direction (para. [0075]). 

Claims 2, and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hachiya in view of Asano, as applied to claim 1 above, and further in view of Suganuma et al. (U.S. PG. Pub. No. 2011/0037405 A1).
With respect to claim 2, Hachiya in view of Asano teaches the isolated converter according to claim 1, wherein 
the multilayer substrate further includes a third conductor pattern 4a and or 4b formed at a position overlapping the magnetic core on the first surface when viewed from the orthogonal direction to the first surface (Hachiya, para. [0060]). Hachiya in view of Asano does not expressly teach 
the second conductor pattern and the third conductor pattern are electrically insulated from each other, and 
the first conductor pattern and the third conductor pattern are electrically connected with each other. 
Suganuma et al., hereinafter referred to as “Suganuma,” teaches an isolated converter (e.g. Figs. 16-18), wherein

the first conductor pattern 10 and the third conductor pattern are electrically connected with each other (para. [0136]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the first to third conductor patterns as taught by Suganuma to the isolated converter of Hachiya in view of Asano to provide the desired coil turns ratio with the needed creepage distance (para. [0136]).
With respect to claim 11, Hachiya in view of Asano and Suganuma teaches the isolated converter according to claim 2, further comprising a cooler 10 connected to at least part of the first conductor pattern (Hachiya, para. [0057]). The cooler 10 of Hachiya is at least in thermal contact to the first conductor pattern. Therefore, Hachiya teaches the limitations of claim 4.
With respect to claim 12, Hachiya in view of Asano and Suganuma teaches the isolated converter according to claim 11, wherein 
a potential of the cooler is a reference potential of a circuit including the first conductor pattern, and 
at least part of the first conductor pattern is directly connected with the cooler (Hachiya, para. [0057]). The adhesive layer 12 in Hachiya is negligible.
With respect to claims 13 and 15, Hachiya in view of Asano and Suganuma teaches the isolated converter according to claims 12 and 11, respectively, wherein 
the multilayer substrate further includes a fifth conductor pattern 4f formed in a region on the second surface that at least partially overlaps the third conductor pattern 4b but does not overlap the first conductor pattern and the fourth conductor pattern 4c when viewed from the orthogonal direction, and a via 9d formed from the first surface to the second surface and connecting the third conductor pattern with the fifth conductor pattern, and 

With respect to claims 14 and 16, Hachiya in view of Asano and Suganuma teaches the isolated converter according to claims 13, and 15, respectively, wherein 
the multilayer substrate further includes a sixth conductor pattern (rectangular end of conductor pattern 4d) formed between the first surface and the second surface and having a portion formed at a position overlapping at least one of the first conductor pattern and the third conductor pattern when viewed from the orthogonal direction, 
the fourth conductor pattern and the sixth conductor pattern are electrically insulated from each other, and 
the sixth conductor pattern is connected to the cooler (Hachiya, paras. [0057]-[0058] and [0062]). 

Allowable Subject Matter
Claims 3, and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 3 recites, inter alia, the multilayer substrate further includes a fourth conductor pattern formed between the first surface and the second surface at a position overlapping the magnetic core and at least one of the first conductor pattern and the third conductor pattern when viewed from the orthogonal direction, the third conductor pattern, the fourth conductor pattern, the second conductor pattern, and the first conductor pattern are formed in order in the orthogonal direction, the second conductor pattern and the fourth conductor pattern are electrically connected with each other, and a distance in the orthogonal direction between the 
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Claims 17-20 directly or indirectly depend on claim 3.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached on Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/MANG TIN BIK LIAN/             Primary Examiner, Art Unit 2837